EXHIBIT Pursuant to 18 U.S.C. Section 1350, I, Michael J. Mancuso, Vice President and Chief Financial Officer of Computer Sciences Corporation (the “Company”) hereby certify that: (1) the Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended October 2, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 11, 2009 By: /s/ Michael J. Mancuso Michael J. Mancuso Vice President and Chief Financial Officer
